DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In response to the Office action mailed on 5/26/2022, the applicants have filed response: claims 1, 2, 11, 12, 22, 26, 27 and 29 have been amended.  Claims 1, 2, 4 – 12, 14 - 20 and 22 – 30 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 2, 4, 7, 8, 11, 12, 14, 17, 18 and 22 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (U.S. Patent 10,362,141) (Thompson hereinafter) in view of Shim et al. (U.S. Publication 2017/0220394) (Shim hereinafter) and Murthy et al. (U.S. Publication 2014/0019602) (Murthy hereinafter).
7.	As per claim 1, Thompson discloses obtaining, by a processor, information associated with one or more locations of the second function in an execution environment or a host of the server-less execution platform from a function call graph in metadata [“The routing map module 210 may be configured to generate a routing map 230 using the metadata 216 that describes interaction events at the gateway 228 and/or the services 218 … the routing map module 210 may be configured to retrieve metadata 216 sent to the event monitor 206 and collected by the metadata collection module 208, and generate a routing map 230 from the metadata 216. The routing map 230 may include details for interactions between the services 218, and between the gateway 228 and the services 218 that are derived from the metadata 216. For example, the routing map 230 may include details for routing paths used to route API requests to the gateway 228 and the services 218. A routing path included in the routing map 230 may expose an API request flow of an API request transmitted through the system 100.” col. 5, lines 30 – 54; routing map mapped to function call graph; “In the case that the alternate routing path is determined to be more efficient, the alternate routing path may be selected (via the management action module 214) for routing API requests to the service 218,” col. 7, lines 32 - 35];
determining, by the processor, an availability of the second function at the one or more locations, based on the obtained information associated with the one or more locations of the second function [“Based in part on the comparison, a determination may be made whether the alternate routing path results in more efficient routing of the API request as compared to the current routing path,” col. 7, lines 28 - 32]; and
selecting, by the processor, one of the one or more locations for forwarding the call of the second function from the first function; forwarding, by the processor, the call of the second function from the first function for execution of the second function in the execution environment or the host of the server-less execution platform [“In the case that the alternate routing path is determined to be more efficient, the alternate routing path may be selected (via the management action module 214) for routing API requests to the service 218,” col. 7, lines 32 - 35].
Thompson does not explicitly disclose but Shim discloses determining a workload of the execution environment or the host onto which one of the second function at the one or more locations is deployed [“The cloud control server 1000 may determine a computation processing capability, memory specification, and a network speed that are required in executing the workload. For example, the cloud control server 1000 may receive resource information for executing the workload from the mobile device 100. Also, for example, the cloud control server 1000 may receive resource information that is for executing a workload and is calculated by the cloud server 2000, from the cloud server 2000 in which a virtual machine that executes the workload of the mobile device 100 is positioned.” ¶ 0103]; determining a distance between the one or more locations of the second function and a location of the first function; and determining an access time associated with an execution environment or a host onto which one of the second function at the one or more locations is deployed [“Referring to FIG. 1B, the cloud control server 1000 may calculate estimated latencies of the first, second, and third cloud servers 2000a, 2000b, and 2000c, respectively, and may migrate a virtual machine in the second cloud server 2000b to the third cloud server 2000c having the smallest latency.” ¶ 0101; “Referring to FIG. 1B, a distance between the mobile device 100 and the first cloud server 2000a is shortest, but a computation processing speed and a memory capacity of the first cloud server 2000a are less than a minimum specification requested by the workload of the mobile device 100, and thus, the cloud control server 1000 may determine that an estimated latency of the first cloud server 2000a is higher than an estimated latency of the third cloud server 2000c. Accordingly, the cloud control server 1000 may migrate the virtual machine in the second cloud server 2000b to the third cloud server 2000c.” ¶ 0108].
It would have been obvious to one of ordinary skill in the art, having the teachings of Thompson and Shim available before the effective filing date of the claimed invention, to modify the service group interaction management system as taught by Thompson to include the capability of to include the capability managing migrating of workloads as taught by Shim thereby enhancing system efficiency by facilitating routing of calls/requests to the appropriate web services.
Thompson and Shim do not explicitly disclose but Murthy discloses a computer-implemented method performed by a first function manager for handling a call of a second function from a first function without the call going through a gateway or a load balancer of a server-less execution platform [“Method 500 also includes, in response to detecting, an act of the load balancer sending a configuration message to a router, the configuration message interpretable by the router as an instruction to send network packets that are addressed to the virtual address to the destination address in a manner that bypasses the load balancer (act 506). For example, load balancer 418 can send command 430 to router 416. In response to command 430, router 416 sends network packets (e.g., packet 428) addressed to VIP 422b directly to virtualization host 402 (e.g., as packet 428a) instead of to load balancer 418. For example, command 430 may cause router 416 to modify rules 420,” ¶ 0056; router 416 mapped to first function manager].
It would have been obvious to one of ordinary skill in the art, having the teachings of Thompson, Shim and Murthy available before the effective filing date of the claimed invention, to modify the service group interaction management system as taught by Thompson and Shim to include the capability of load balancing bypass system as taught by Murthy thereby enhancing system efficiency by facilitating routing of calls/requests to the appropriate services based on availability and accessibility factors.
8.   	As per claim 4, Thompson, Shim and Murthy teach the method according to claim 1.  Thompson further teaches wherein forwarding the call of the second function from the first function comprises forwarding the call to a second function manager [“the management action module 214 may be configured to monitor routing characteristics and implement the service request related management actions illustrated above (as well as other service request related management actions not specifically illustrated here, but that are within the scope of this disclosure) based on rules used to evaluate the routing characteristics. In one example, an API request related management action may be implemented by instructing a service 218, a group of services, and/or a gateway 228 to perform the management action. A service 218, group of services, or gateway 228 may receive an instruction to perform a management action directly from the event monitor 206,” col. 8, lines 36 – 48; event monitor mapped to second function manager].
9.   	As per claim 7, Thompson, Shim and Murthy teach the method according to claim 1.  Thompson further teaches wherein obtaining information associated with one or more locations of the second function comprises receiving information associated with a location of the second function [“In the case that the alternate routing path is determined to be more efficient, the alternate routing path may be selected (via the management action module 214) for routing API requests to the service 218,” col. 7, lines 32 – 35; alternate routing path suggests location determination].
10.  	As per claim 8, Thompson, Shim and Murthy teach the method according to claim 7.  Thompson further teaches wherein obtaining information associated with one or more locations of the second function comprises sending a message associated with the second function to at least one second function manager [“A service 218, group of services, or gateway 228 may receive an instruction to perform a management action directly from the event monitor 206.” col. 8, lines 42 - 45].
11.	As per claim 11, it is a claim having similar limitations as cited in claim 1.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 1 above.
12.	As per claim 14, it is a claim having similar limitations as cited in claim 4.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 4 above.
13.	As per claim 17, it is a claim having similar limitations as cited in claim 7.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 7 above.
14.	As per claim 18, it is a claim having similar limitations as cited in claim 8.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 8 above.
15.	As per claim 22, it is a method claim having similar limitations as cited in claim 1.  Thus, claim 22 is also rejected under the same rationale as cited in the rejection of claim 1 above.
16.	As per claim 23, it is a method claim having similar limitations as cited in claim 1.  Thus, claim 23 is also rejected under the same rationale as cited in the rejection of claim 1 above.
17.	As per claim 24, it is a method claim having similar limitations as cited in claim 2.  Thus, claim 24 is also rejected under the same rationale as cited in the rejection of claim 2 above.
18.	As per claim 25, it is a method claim having similar limitations as cited in claim 4.  Thus, claim 25 is also rejected under the same rationale as cited in the rejection of claim 4 above.
19.	As per claim 27, it is a claim having similar limitations as cited in claim 1.  Thus, claim 27 is also rejected under the same rationale as cited in the rejection of claim 1 above.
20.	As per claim 28, it is a claim having similar limitations as cited in claim 1.  Thus, claim 28 is also rejected under the same rationale as cited in the rejection of claim 1 above.
21.	Claims 2, 12, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Shim and Murthy in further view of Banatwala et al. (U.S. Publication 2005/0144269) (Banatwala hereinafter).
22. 	As per claim 2, Thompson, Shim and Murthy teach the method according to claim 1.   Thompson, Shim and Murthy does not explicitly disclose but Banatwala discloses intercepting the call from the first function to determine what function is called [“the event management methodology 240 can screen intercepted listener method calls in the component instance 220 to identify method calls of interest,” ¶ 0027].
It would have been obvious to one of ordinary skill in the art, having the teachings of Thompson, Shim, Murthy and Banatwala available before the effective filing date of the claimed invention, to modify the service group interaction management system as taught by Thompson, Shim and Murthy to include the capability of identifying intercepted function calls as taught by Banatwala thereby enhancing system efficiency by facilitating event aggregation.
23.	As per claim 12, it is a claim having similar limitations as cited in claim 2.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 2 above.
24.	As per claim 26, it is a method claim having similar limitations as cited in claim 2.  Thus, claim 26 is also rejected under the same rationale as cited in the rejection of claim 2 above.
25.	As per claim 29, it is a claim having similar limitations as cited in claim 2.  Thus, claim 29 is also rejected under the same rationale as cited in the rejection of claim 2 above.
26.	Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Shim and Murthy in view of Rokicki et al. (U.S. Publication 2010/0251262) (Rokicki hereinafter).
27.   	As per claim 5, Thompson, Shim and Murthy teach the method according to claim 1.  Thompson, Shim and Murthy do not explicitly disclose but Rokicki discloses wherein obtaining information associated with one or more locations of the second function comprises storing information associated with a location of the second function [“A consumer WSD may be created from a web service in a UDDI registry or from a WSDL document and is designed to allow the Integration Server to invoke the web service as part of an IS flow service. It may contain all the data from the WSDL document that defines the web service, as well as data needed for certain Integration Server run-time properties. A consumer WSD thus defines an external web service, allowing the integration server to create a web service connector for each operation in the Web service. When the consumer WSD is created, one or more web service connectors also may be created,” ¶ 0148].
It would have been obvious to one of ordinary skill in the art, having the teachings of Thompson, Shim, Murthy and Rokicki available before the effective filing date of the claimed invention, to modify the service group interaction management system as taught by Thompson, Shim and Murthy to include the capability of standards-based messaging as taught by Rokicki thereby enhancing system efficiency by storing and referencing web service location information using a standard storage mechanism.
28.   	As per claim 6, Thompson, Shim, Murthy and Rokicki teach the method according to claim 5.  Rokicki further teaches wherein determining an availability of the second function at the one or more locations comprises retrieving the stored information associated with a location of the second function [“For a consumer WSD, the alias is used at runtime when a web service connector is invoked to determine the actual endpoint address of the web service and/or to supply user credentials to be used with the request,” ¶ 0150].
It would have been obvious to one of ordinary skill in the art, having the teachings of Thompson, Shim, Murthy and Rokicki available before the effective filing date of the claimed invention, to modify the service group interaction management system as taught by Thompson, Shim and Murthy to include the capability of standards-based messaging as taught by Rokicki thereby enhancing system efficiency by storing and referencing web service location information using a standard storage mechanism.
29.	As per claim 15, it is a claim having similar limitations as cited in claim 5.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 5 above.
30.	As per claim 16, it is a claim having similar limitations as cited in claim 6.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 6 above.
31.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Shim and Murthy in view of Sanamrad (U.S. Publication 2008/0065402) (Sanamrad hereinafter).
32.   	As per claim 9, Thompson, Shim and Murthy teach the method according to claim 8.   Thompson, Shim and Murthy do not explicitly disclose but Sanamrad discloses wherein sending a message associated with the second function comprises broadcasting said message [“The components comprise a generator component 300 comprising an interface for receiving one of more quality of service parameters as specified by the web service requester 100, a broadcast component 310 for broadcasting the request for a service along with the quality of service requirements to a number of web service providers 105, a receiver component 305 for receiving the performed service and statistical data relating to the quality of service requirements,” ¶ 0039].
It would have been obvious to one of ordinary skill in the art, having the teachings of Thompson, Shim, Murthy and Sanamrad available before the effective filing date of the claimed invention, to modify the service group interaction management system as taught by Thompson, Shim and Murthy to include the capability of broadcasting request for service messages to web services providers as taught by Sanamrad thereby enhancing system efficiency by storing and referencing web service location information using a standard storage mechanism.
33.	As per claim 19, it is a claim having similar limitations as cited in claim 9.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 9 above.
34.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Shim and Murthy in further view of Sharifi Mehr (U.S. Patent 10,346,190) (Sharifi Mehr hereinafter).
35.  	As per claim 10, Thompson, Shim and Murthy teach the method according to claim 1.  Thompson, Shim and Murthy do not explicitly disclose but Sharifi Mehr discloses wherein obtaining information associated with one or more locations of the second function comprises analyzing the first function for determining a dependency on the second function [“The segmentation service may then begin selecting 406 groups of instances for analysis.  First, the segmentation service may analyze the instances and the network traffic to determine 408 dependencies between instances within the group of instances. Using the aforementioned example, the pattern of regular network connections between the pair of virtual machine instances may indicate a dependency between those two instances because, for example, the two instances consistently share functionality between them.” col. 9, lines 40 - 47].
It would have been obvious to one of ordinary skill in the art, having the teachings of Thompson, Shim, Murthy and Sharifi Mehr available before the effective filing date of the claimed invention, to modify the service group interaction management system as taught by Thompson, Shim and Murthy to include the capability of interprocess segmentation of workloads as taught by Sharifi Mehr thereby enhancing system efficiency by facilitating routing of calls/requests to the appropriate web services.
36.	As per claim 20, it is a claim having similar limitations as cited in claim 10.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 10 above.
37.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Shim and Murthy in view of Conant (U.S. Publication 2017/0116588) (Conant hereinafter).
38.  	As per claim 30, Thompson, Shim and Murthy teach the arrangement according to claim 27.  Thompson, Shim and Murthy do not explicitly disclose but Conant discloses wherein the arrangement comprises a first function manager, a second function manager and a message bus, and is further operable to communicate between the first function manager and the second function manager via the message bus [“The application clusters 202A, B may be protected by various layers of firewalls, and may be configured to communicate through message bus middleware 205A, B. The frontend subsystem 104 may be accessible through one or more web service delivery nodes 206A, B, which, for example, may include aspects such as an administrative management unit 208A, B, a web service client 210A, B, a management unit 212A, B, a delivery unit 214A, B, etc. Distribution of computing resources may be, for example, balance between various resources and/or nodes through the use of a suitably configured load balancer 216.” ¶ 0070].
It would have been obvious to one of ordinary skill in the art, having the teachings of Thompson, Shim, Murthy and Conant available before the effective filing date of the claimed invention, to modify the service group interaction management system as taught by Thompson, Shim and Murthy to include the capability of communicating with web services and balancers via a message bus as taught by Conant thereby enhancing system efficiency by utilizing a standard mechanism commonly applied in the art to support remote communications.
Response to Arguments
Claim Rejections - 35 USC § 101
39.	Applicant’s arguments have been fully considered and are persuasive.  The subject rejections have been withdrawn. 
Claim Rejections - 35 USC § 103
40.	Applicant argues on pages 10 – 12 that Thompson does not teach or suggest the amended claim limitation “obtaining, by a processor, information associated with the one or more locations of the second function in an execution environment or a host of the server-less execution platform from a function call graph in metadata.”  However, as noted above, Thompson discloses a routing map module configured to generate a routing map using metadata that describes interaction events at the gateway and/or the services where the routing map module retrieves metadata sent to the event monitor and collected by the metadata collection module, and generates a routing map from the metadata.  The routing map may be reasonably interpreted to disclose the function call graph which is not explicitly defined in the specification.
41.	Regarding applicant’s arguments on page 16 relating to dependent claim 2, the arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
42.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
43.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193